11/16/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 22-0185



                             No. DA 22-0185

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

DEVIN DERUSKY LANDUCCI,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 21, 2022, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                 November 16 2022